     Case 2:17-cv-01093-JTM-DMD Document 7 Filed 04/03/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


LAWRENCE RICHARDSON                                       CIVIL ACTION


VERSUS                                                    NO: 15-5848
                                                          c/w 18-6573
                                                          c/w 17-1093


FAMOUS BOURBON MANAGEMENT                                 SECTION “H”
GROUP, INC., ET AL.



                                 ORDER
     Before the Court are Plaintiffs’ Motion to Reopen Cases and Enforce
Settlement (Doc. 406) and Ex Parte/Consent Motion for Leave to File
Supplemental Memorandum (Doc. 411);
     IT IS ORDERED that the Motion to Reopen Cases and Enforce
Settlement (Doc. 406) is GRANTED IN PART. The case is hereby
REOPENED, and the Court DEFERS the issue of enforcing settlement until
the May 21, 2020 hearing.
     IT IS FURTHER ORDERED that the Motion for Leave to File
Supplemental Memorandum (Doc. 411) is GRANTED, and the clerk is
instructed to file the supplemental memorandum into the record.




                                     1
Case 2:17-cv-01093-JTM-DMD Document 7 Filed 04/03/20 Page 2 of 2



     New Orleans, Louisiana this 3rd day of April, 2020.



                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE
